            Case 1:19-cv-02505-CM Document 15 Filed 07/08/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
RAJNARIND KAUR,
                                                                     Civil Action.: l 9-cv-02505 (CM)
                                   Plaintiff,

               V.                                                    NOTICE OF APPEARANCE

DEUTSCHE BANK A.G. and SANDRO BOERI, :
in his individual and professional capacities,

                                    Defendants.
------------------------------------------------------------ X

        PLEASE TAKE NOTICE that Lindsay M. Goldbrum of Wigdor LLP hereby enters her

appearance as counsel on behalf of Plaintiff Rajnarind Kaur in the above-captioned matter.

Dated: July 8, 2019
       New York, New York                                        Respectfully submitted,

                                                                 WIGDORLLP


                                                                 By:~ b~
                                                                  Lindsay M. Goldbrum

                                                             85 Fifth Avenue
                                                             New York, NY 10003
                                                             Telephone: (212) 257-6800
                                                             Facsimile: (212) 257-6845
                                                             lgoldbrum@wigdorlaw.com

                                                                 Counsel for Plaintiff
